Citation Nr: 1621316	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of shell fragment wounds of the lower extremities, other than an already service-connected right leg scar. 

3.  Entitlement to an effective date earlier than December 20, 2010, for a 70 percent rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than December 20, 2010, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 1976.  His awards and decorations include the Combat Action Ribbon and two Purple Heart Medals coincident with combat service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss, tinnitus, a skin disability, and gunshot wounds of the neck and left lower extremity.  In October 2014, the Board remanded the issues of entitlement to service connection for right ear hearing loss; a skin disability; and residuals of shell fragment wounds to the chest, neck, legs, left wrist, left upper extremity, and lower extremities, and following additional evidentiary development, an August 2015 rating decision granted service connection for those claimed disabilities with the exception of pain and neuropathy in the lower extremities.  In light of that procedural history, the Board has recharacterized the claim for service connection for residuals of shell fragment wounds of the lower extremities to note the results of the August 2015 rating decision and the fact that the Veteran continues to be separately rated for a right leg scar.  

In addition, with respect to the claim for an earlier date for TDIU, a benefit granted by a September 2011 rating decision, the Board had previously taken jurisdiction over the issue of entitlement to an earlier effective date for a 70 percent rating for PTSD and thus, deferred any decision on the claim for TDIU pending the adjudication of the earlier effective date claim for a 70 percent rating for PTSD.  Additional development required for the issue of entitlement to an earlier effective date for the 70 percent rating for PTSD again requires the remand of those intertwined issues.

Finally, the Board notes that while it previously remanded the issue of entitlement to an effective date earlier than October 28, 2011, for service connection for erectile dysfunction and entitlement to special monthly compensation due to the loss of use of a creative organ for the issuance of a statement of the case, the Veteran did not file a timely substantive appeal following the issuance of that statement of the case, the Board does not have jurisdiction over those issues.

The issues of entitlement to earlier effective dates for a 70 percent rating for PTSD and for a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's skin disability was not present during service or for many years thereafter, and is not shown to have been caused by any incident of service, including herbicide exposure.  

2.  The preponderance of the evidence is against a finding of a current disability of the lower extremities that is related to active service, other than right leg scarring that is already service-connected.  


CONCLUSIONS OF LAW

1.  A skin disability, to include as due to exposure to herbicides, was not incurred during active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  A current disability of the lower extremities other than a right leg scar was not incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quarticcio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in December 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the service connection claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  In additional letters dated in May 2008, August 2008, September 2008, January 2009, December 2010, and April 2013, he was provided with more details regarding the evidence necessary to substantiate his service connection claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of the various types of lay, medical and employment evidence that could substantiate the service connection claims.  Some of the letters also provided information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Veteran's pertinent VA and available service medical records have been obtained.  Private medical records have also been obtained, and the Veteran has not authorized the release of any other private records.  VA examinations were obtained concerning the issues on appeal.  All of the examinations and opinions were based upon consideration of the Veteran's prior medical history, including the medical records and examinations, and also address the claimed disabilities and active service with sufficient explanation and detail to permit the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, the Board finds that all necessary notification and development has been accomplished, and that appellate review may therefore proceed.  Significantly, neither the appellant nor representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quarticcio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Determinations as to service connection are based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in that service.  38 U.S.C.A. § 1154(b) (West 2014).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for an organic disease of the nervous system may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents.  In the case of such a Veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. §§ 3.307(a)(ii) (2015). 

Skin Disability

The Veteran contends that he has skin disability that is related to service, to include as due to herbicide exposure.  The Veteran's representative has recently indicated that the Veteran claims to have received treatment for skin lesions and a sebaceous cyst, but does not specify when.  The earliest documented treatment noted by the Board was in December 2007 and March 2008, at which time the Veteran was treated for skin lesions of the forearms and hands, which was believed to be porphyria cutanea tarda (PCT).

While the available service medical records do not show complaints, findings, or diagnoses of any skin problems, post-service VA treatment records show treatment for variously diagnosed skin problems, and a July 2015 VA examination diagnosed urticaria, dermatitis, cellulitis related to porphyria cutanea tarda, one of the presumptive diseases.  38 C.F.R. §§ 3.307, 3.309 (2015).

However, the applicable regulations further require that in the case of porphyria cutanea tarda, there must be evidence that it became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent which, in this case, would have been sometime in or before April 1970.  Therefore, since manifestation of this condition must have been no later than April 1971, and there is no evidence of such manifestation.  Therefore, the Board finds that service connection for PCT is not warranted on a presumptive basis.  That conclusion is also specifically supported by the July 2015 VA skin diseases examiner who noted that there was no evidence that PCT manifested within one year of the Veteran's last inservice exposure to herbicides and a nexus to service could not be established.  While the Veteran may assert that he had a similar rash since service, the Board finds that such statements cannot competently establish the diagnosis or link it to service.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, skin disabilities fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report observable symptoms, but not to provide a diagnosis or relate the disability to exposure to herbicides.  The only competent medical evidence that is competent to do so is against the claim, and the evidence of record otherwise shows that a skin disability was not diagnosed until many years after service.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is not competent evidence of record that relates any current skin disability to herbicide exposure during service, or any other aspect of service, or shows that any presumptive skin disability manifested during the applicable presumptive period.  The July 2015 skin examiner found that the skin disability was not shown related to service or herbicide exposure.  The Board finds that is the most persuasive evidence of record.

Accordingly, the Board finds that the preponderance of the evidence of record is against entitlement to service connection for a skin disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lower Extremity Disability

Turning next to the claim for service connection for a disorder of the lower extremities as an additional residual of the Veteran's shell fragments wounds during service, the Board must initially note that one of the threshold requirements to establish service connection is the existence of a current disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran does not claim that he has a lower extremity disability that is otherwise related to service.  

A VA pain consultation in April 2008 found complaints in the left shoulder, chest, and arm area, but made no mention of any pain in the lower extremities.  

In the February 2009 notice of disagreement, the Veteran noted that he had metallic fragments in his legs from a mortar explosion in Vietnam in October 1969 following which he was bandaged and continued to fight without being evacuated.  He indicated that he had three pieces of metal removed in the 1980s and 1990s, and that a few pieces had come out on their own.  

A May 2010 VA muscles examination found that the Veteran reported sustaining multiple superficial shrapnel wounds in the lower extremities in Vietnam in September 1969.  The Veteran reiterated that the wounds were superficial, and that he picked the shrapnel out in the field and applied dressings.  The Veteran remained in the field.  The Veteran related that he was currently treated for diffuse pain by the pain management department in Gainesville with minimal relief of pain.  The diagnosis was superficial shrapnel wound of the right tibia.  

A July 2015 VA muscles examination found a history of injury to muscle groups III, VII, and XXII, none of which are related to the lower extremities.  Thus, when the examiner later identified x-ray evidence of retained shell fragments on the left side, the Board finds that is a reference to the left shoulder, left lung, and wrist.  Muscle testing in the lower extremities was entirely within normal limits and no atrophy was present.  In addition, electrodiagnostic studies were noted to reveal no diminished muscle excitability to pulsed electrical current.  

In summary, during the pendency of the claim on appeal, there has at no time been evidence of a current disability of either lower extremity that is not already service-connected.  In fact, to the contrary, the clinical evidence of record is negative for any disability that has not already been service-connected and the Veteran himself admitted in May 2010 that his original wounds were superficial and the diagnosis in May 2010 was superficial wound of the right tibia.  Consequently, as no disability of either extremity has been shown, the Board finds that service connection for a disorder of the lower extremities is not warranted.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for residuals of shell fragment wounds of the lower extremities, other than an already service-connected right leg scar, is denied.


REMAND

Turning next to the issues of entitlement to earlier effective dates for a 70 percent rating for PTSD and entitlement to TDIU, the Board notes that according to applicable law and regulation, except as otherwise provided, the effective date of an award of compensation based upon an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

The general rule for claims for increase is that the award is effective the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation is the earliest date as of which is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

Therefore, with respect to the issue of entitlement to an earlier effective date for a 70 percent rating for PTSD, since the Veteran was already service-connected for PTSD at the time he filed a claim for an increase on December 20, 2010, the Board finds that it must examine the VA treatment records for the period of one year prior to that date, from December 20, 2009, to December 20, 2010, to determine whether it is factually ascertainable that an increase in PTSD had occurred within that time period.  The same rule also applies to the TDIU claim.  Moreover, since any earlier effective date assigned for the 70 percent rating for PTSD would impact the claim for an earlier effective date for TDIU, those issues are intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that in examining the mental health clinic notes for the Veteran from an outpatient clinic that is part of the North Florida/South Georgia Veterans Health System, an early July 2010 psychiatry note shows that the Veteran's last mental health clinic visit was on June 11, 2010, and that those or any additional VA treatment records from December 20, 2009, to July 9, 2010, are not of record.  Consequently, the Board finds that it is necessary to remand these issues so that an effort can be made to obtain those records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA outpatient treatment records for the Veteran from the N. Florida/S. Georgia Veterans Health System, dated from December 2009 to July 2010.  Efforts to obtain those records should continue until the records are obtained, or until it is determined that either the records do not exist, or that further efforts to obtain them would be futile, in which case a formal finding as to the non-availability of Federal records should be entered into the claims file.  38 C.F.R. § 3.159(e) (2015).  Appropriate notice to the Veteran should follow.

2.  Thereafter, following the completion of any additional development deemed necessary, readjudicate the issues of entitlement to an effective date earlier than December 20, 2010, for a 70 percent rating for PTSD and entitlement to an effective date earlier than December 20, 2010, for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


